Citation Nr: 9930211	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease, with myocardial ischemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran was in missing status from February 1943 to 
December 1945.  He had recognized guerilla service from 
January 1945 to August 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the veteran's claim of entitlement to service 
connection for pulmonary tuberculosis and for heart disease, 
with myocardial ischemia.

In a March 1979 rating decision, the RO denied the veteran's 
claim of service connection for pulmonary tuberculosis and 
for heart disease, with myocardial ischemia.  The veteran 
perfected an appeal as to this rating action, and the Board, 
in a December 1979 decision, also denied the veteran's claim 
of entitlement to service connection for these disorders.

Pursuant to correspondence and additional evidence received 
from the veteran, the RO, in October and December 1981, 
confirmed and continued the denial of service connection.

In December 1996, the RO received the veteran's request for 
reconsideration of the issues of entitlement to service 
connection for pulmonary tuberculosis and for heart disease, 
with myocardial ischemia.  In a February 1997 rating 
decision, the RO denied the veteran's claim, stating that no 
new and material evidence had been submitted.  The veteran 
perfected an appeal as to this rating action.

In an April 1998 decision, the Board denied the veteran's 
claim, stating that he had not submitted new and material 
evidence, which created a reasonable possibility of a change 
in the outcome of the case.  The veteran then filed an appeal 
with the United States Court of Veterans Appeals (currently 
the U.S. Court of Appeals for Veterans Claims) (hereinafter, 
Court).  On May 3, 1999, the Court vacated and remanded the 
Board's April 1998 decision, pursuant to the Federal Circuit 
Court of Appeals' decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Accordingly, the Board will now consider 
the veteran's claim in light of Hodge.


FINDINGS OF FACT

1.  Entitlement to service connection for pulmonary 
tuberculosis and for heart disease, with myocardial ischemia, 
was last denied by the Board in a December 1979 decision.

2.  Evidence received since the Board's December 1979 
decision consists of post-service private medical records and 
an employment statement from the Municipal Mayor.  In effect, 
the state of the record remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's December 1979 
decision, which denied the veteran's claim of entitlement to 
service connection for pulmonary tuberculosis and for heart 
disease, with myocardial ischemia, is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The Board's December 1979 decision, which denied the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis and for heart disease, with myocardial 
ischemia, is final, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1998).  Board 
decisions are also final and may be reopened only upon the 
submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104.

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim; it is relevant and probative 
of the issue at hand.  38 C.F.R. § 3.156(a).  For purposes of 
establishing whether new and material evidence has been 
presented, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may also be established where a chronic 
disease, including tuberculosis and arteriosclerosis, 
manifests itself to a degree of 10 percent or more within a 
specified period after separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  For tuberculosis, the presumptive 
period is three years.  Id.  For arteriosclerosis, the 
presumptive period is one year.  Id.

II.  Factual Background

When the Board considered the veteran's appeal in December 
1979, the pertinent evidence of record consisted of the 
veteran's Affidavit for Philippine Army Personnel (Affidavit) 
(dated in April 1946), private medical records (dated in 
September 1947 and in August 1977), and affidavits as to the 
veteran's physical condition while in service (signed and 
dated in February 1979).

The veteran's Affidavit is negative for any wounds or 
illnesses incurred while the veteran was in service.

The veteran's private medical records contain a laboratory 
analysis (dated in September 1947), which noted that the 
veteran had chronic nephritis.  An August 1977 x-ray study of 
the veteran's lungs showed minimal pulmonary tuberculosis, 
which was probably active.

Two of the affidavits, from individuals personally known to 
the veteran, indicate that the veteran declared to the United 
States Army processing team that he had incurred pulmonary 
tuberculosis and myocardial ischemia while in service.  The 
other affidavit, from P. B. C., indicates that he treated the 
veteran in 1944, for chest and back pain, for spitting up 
blood, and for dislocated arms.  This individual also stated 
that the veteran, in 1947, sought treatment from a private 
doctor at Pasig Provincial Hospital for, among other 
disorders, myocardial ischemia.

Subsequent to the Board's December 1979 decision, the RO 
received and considered post-service private medical records 
(dated from February 1980 to November 1996) and an employment 
statement from the Municipal Mayor (dated in February 1980).

A February 1980 letter, from V. N. S. M., M. D., states that 
the veteran had been under his medical care and treatment 
since August 1977.  Current physical findings included, in 
pertinent part, the presence of chest pains, easy 
fatigability, and the presence of harsh breath sounds in both 
lungs.  Recorded diagnoses included chronic bronchitis, 
hypotension, myocardial ischemia, genitourinary tract 
infection, and rheumatic arthritis.

A February 1980 letter from the Municipal Mayor indicates 
that the veteran was denied employment as a municipal janitor 
due to, in pertinent part, "service-connected" pulmonary 
tuberculosis and heart disease with myocardial ischemia.

A May 1981 discharge summary pertains to the veteran's 
duodenal bulb ulcer and diverticulum, his hypertensive 
cardiovascular disease, and his left ventricular hypertrophy.  
It was noted that the veteran had been hypertensive since 
1969.

A November 1996 medical certificate, signed by T. C. N., M. 
D., indicates that the veteran had been examined and treated 
by this doctor from 1974 to the present.  Myocardial ischemia 
and pulmonary tuberculosis were listed as diseases for which 
the veteran had been treated.  It was noted that the veteran 
had been given the necessary medications and that proper 
medical management had been instituted.  However, the 
veteran's physical condition remained unstable.


III.  Analysis

In December 1979, the Board denied the veteran's claim of 
entitlement to service connection for pulmonary tuberculosis 
and for heart disease, with myocardial ischemia, noting that 
the veteran had not declared these disorders on his Affidavit 
and finding that there was no clinical documentation of 
pulmonary tuberculosis until 1977 and that the evidence of 
record did not document the existence of heart disease, with 
myocardial ischemia, including its presence while the veteran 
was in service.  Subsequent to the Board's December 1979 
decision, the RO received and considered additional private 
medical records and an employment statement.  While the Board 
recognizes the presumption of credibility afforded evidence 
presented by a veteran in an attempt to reopen a final 
decision, it does not find the additional evidence to be new 
and material, as required by law.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The February 1980 letter from V. N. S. M., M. D., is new to 
the evidence of record, in that it was not before the Board 
in December 1979, but it is not material.  It speaks only to 
post-service diagnoses made and treatment received by the 
veteran since August 1977, approximately 32 years after the 
veteran's separation from service.  Admittedly, this letter 
contains a medical diagnosis of myocardial ischemia, but it 
offers no medical opinion relating either the veteran's 
pulmonary tuberculosis (which it does not address) or his 
myocardial ischemia to service.  As such, it is not probative 
of the issue at hand, entitlement to service connection.  For 
evidence to be considered sufficient to reopen a prior final 
denial, it must be both new and material.  38 C.F.R. 
§ 3.156(a).

The February 1980 letter from the Municipal Mayor regarding 
why the veteran was denied employment is also new to the 
evidence of record, as it was not before the Board in 
December 1979.  However, it is not material.  It is not 
probative as to the veteran's claimed entitlement to service 
connection for pulmonary tuberculosis or for heart disease, 
with myocardial ischemia.  It merely indicates that at some 
point after service (presumably around February 1980), the 
veteran was denied employment as a municipal janitor because 
of a variety of listed disorders, including pulmonary 
tuberculosis and heart disease, with myocardial infarction.  
While the Municipal Mayor referred to these disorders as 
"service-connected," nothing in the record indicates that 
the mayor possesses the medical expertise necessary to render 
an opinion relating these disorders to service, if the letter 
was proffered by the veteran for this purpose.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
medical diagnosis and causation are inadequate.  Id.

The May 1981 discharge summary, again while new to the 
record, is not material.  It does not bear directly or 
substantially upon the specific matter under consideration, 
entitlement to service connection.  In part, it pertains to 
unrelated disorders, for which the veteran has not sought 
service connection.  As to the veteran's hypertensive 
cardiovascular disease, it indicates that the veteran had 
been hypertensive since 1969, approximately 24 years after 
his separation from service.

The November 1996 medical certificate is new to the record 
but not material, as it speaks to post-service treatment 
received by the veteran, starting in 1974, approximately 29 
years after his separation from service.  While it contains 
the diagnoses of pulmonary tuberculosis and myocardial 
ischemia, it offers no clinical discussion relating these 
disorders to the veteran's service.  Rather, it focuses on 
the veteran's current physical condition, given the medical 
management instituted.  In effect, it is not probative of the 
issue of entitlement to service connection for pulmonary 
tuberculosis and for heart disease, with myocardial ischemia.

Therefore, in light of the evidence and law described above, 
the Board concludes that no new and material evidence has 
been submitted, which is so significant, when viewed by 
itself or in connection with evidence previously assembled, 
that it must be decided in order to fairly decide the merits 
of the case, i.e., entitlement to service connection for 
pulmonary tuberculosis and for heart disease, with myocardial 
ischemia.  Here, this additional evidence speaks only to the 
veteran's current physical disorders and is negative for any 
clinical opinion relating these current disorders to the 
veteran's service.  As such, this additional evidence does 
not "contribute to a more complete picture" as to the 
issues of entitlement to service connection for pulmonary 
tuberculosis and entitlement to service connection for heart 
disease, with myocardial ischemia.  See Hodge v. West, supra.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the Appellee's Motion to 
Remand and to Stay Proceedings, served on January 11, 1999, 
and granted by the Court on May 3, 1999, the Board finds that 
the veteran has been adequately informed of the evidence 
required in this case and subsequently afforded an 
opportunity to respond.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for pulmonary 
tuberculosis and for heart disease, with myocardial ischemia, 
the first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for 
pulmonary tuberculosis.

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for heart 
disease, with myocardial ischemia.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

